Matter of Aiden T. (Melissa S.) (2018 NY Slip Op 06411)





Matter of Aiden T. (Melissa S.)


2018 NY Slip Op 06411


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1038 CAF 17-00623

[*1]IN THE MATTER OF AIDEN T. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; MELISSA S. AND KEVIN T., RESPONDENTS-APPELLANTS. (APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF COUNSEL), FOR PETITIONER-RESPONDENT.
STUART J. LAROSE, SYRACUSE, ATTORNEY FOR THE CHILD.
JOHN S. CRISAFULLI, SYRACUSE, FOR INTERVENOR-RESPONDENT.

	Appeal from a corrected order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered March 9, 2017 in a proceeding pursuant to Social Services Law § 384-b. The corrected order, among other things, terminated respondents' parental rights with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court